     Case 3:19-cv-01991-LAB-JLB Document 14 Filed 06/04/20 PageID.71 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    PETER STROJNIK, SR.                       Case No.: 19cv1991-LAB (JLB)
12                                 Plaintiff,
                                                ORDER OF DISMISSAL FOR
13    v.                                        FAILURE TO SERVE, AND
                                                FAILURE TO PROSECUTE
14    1315 ORANGE AVE LLC
15                              Defendant.
16         The Court ordered Plaintiff Peter Strojnik, Sr. to show cause why this action
17   should not be dismissed for failure to serve and for failure to prosecute. He was
18   ordered to file a memorandum of points and authorities no later than June 3, 2020,
19   addressing both his apparent failure to serve and his failure to prosecute. He was
20   cautioned that if he failed to show cause within the time permitted, this action would
21   be dismissed.
22         Although Strojnik filed a proof of service on February 19, the Court has
23   examined it, and found he had not properly served the hotel’s owner. He
24   apparently has served either a different entity, or has attempted to serve the right
25   entity but failed to accomplish service.
26         Strojnik has also not taken steps to prosecute this case. Since amending his
27   complaint on November 8, 2019, Strojnik has filed nothing other than the defective
28   proof of service.

                                                1
                                                                                   19cv1991
     Case 3:19-cv-01991-LAB-JLB Document 14 Filed 06/04/20 PageID.72 Page 2 of 2



1          Strojnik filed no response to the Court’s order to show cause. In connection
2    with the dismissal for failure to prosecute, the Court has considered the factors set
3    forth in Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002). All either weigh
4    in favor of dismissal, or are neutral. See also Fed. R. Civ. P. 41(b); Civil Local Rule
5    41.1(a); and Hells Canyon Preservation Council v. U.S. Forestry Serv., 403 F.3d
6    683, 689 (9th Cir. 2005) (holding that district court may dismiss under Rule 41(b)
7    sua sponte). Dismissal is also required under Fed. R. Civ. P. 4(m). For these
8    reasons, and for reasons set forth in the Court’s order to show cause, this action
9    is DISMISSED WITHOUT PREJUDICE both for failure to serve and for failure to
10   prosecute.
11
12         IT IS SO ORDERED.
13   Dated: June 4, 2020
14
15                                            Honorable Larry Alan Burns
                                              Chief United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                    19cv1991
